DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Claim 20 defines an “internal cross section” (emphasis added); however, the specification does not provide any description for the claimed “internal cross section”.  It is unclear how the “internal cross section” is different from the “cross section” already described in the specification.  

Claim Rejections - 35 USC § 112
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim is now amended to include two polygonal shapes in one body of an abrasive particle, which is feature is not supported in the present specification.  Although the present specification describes varying polygonal shapes, the “varying” polygonal shapes are for different abrasive particles that have different body shapes.  However, the present specification does not describe two different polygonal shapes in one abrasive particle.  The cross section areas in one particle may vary in sizes, but the shapes of the cross section areas in one particle are the same.  Therefore, the new claim feature reciting first and second polygonal shapes is not enabled by the present specification and represents new matter.  

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, the phrase “wherein, at the local minimum cross-sectional area, is an inflection point” renders the claim indefinite because a noun that is supposed to precede the verb “is” appears missing in the phrase, thus it is unclear what or where is the inflection point. 
	Claim 16 suffers the same deficiency of claims 1.
	Claim 20 is indefinite because (1) it is unclear whether “first” at line 12 refers to “first face”, “first end”, or “first edge”; and (2) it is unclear which component of the claim is referred to as “having a second polygonal shape” (line 13).
	Other claims are deemed indefinite in view of their dependency on either claim 1 or claim 16.


Claim Rejections - 35 USC § 103
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ‘725 YENER et al (US 2013/0236725).
	‘725 Yener teaches a method for making abrasive particles comprising
placing a raw material in a mold and curing (para. 0229, 0234, 0246).  The abrasive particle having the shape as described in the claim, i.e. a body having three faces wherein at least one of the faces is tapering toward the inner section defined by the minimum cross-sectional area forming a 90° angle to at least one of the three faces. See Yener, figures 36-38.  With regards to the claim feature, “polygonal shaped cross section’, the shaped particles of Yener comprise planar cross sections formed by straight lines (see figures 36-38); therefore, the term “polygonal shaped cross section” is satisfied by Yener teaching. In particular, the multiple cross sections comprise rectangular shape and square shape (Figures 36-38), rectangle and square are polygonal.  With regards to the aspect ratio, the aspect ratio is defined to be at least 3:1 (Yener, para. 0145) and this aspect ratio can be applied to any embodiment described by Yener (para. 202). It would have been obvious as a matter of choice to select the aspect ratio as defined in paragraph 0145 of ‘725 Yener for the abrasive particles having the shape as illustrated in Figures 36-38 of Yener because ‘725 Yener discloses all aspect ratios including the ratio of at least 3:1 are functionally equivalent for elongated abrasive particles.  

Response to Arguments
Applicant’s arguments, filed November 11, 2022, with respect to the rejections to claims 1 and 16 have been fully considered and are persuasive.  The rejection to claims 1-19 has been withdrawn.  
In response to Applicant’s arguments that “Yener does not teach or suggest an abrasive particle with “a first polygonal shape” of a first end and “a second polygonal shape” at an internal cross section between the first and second ends.”  Firstly, it should be noted that claim 20 does not describe the feature as addressed in the argument, as stated in the 35 USC 112 rejection, 2nd paragraph above.  Secondly, Yener does teach two polygonal shapes, one at the first end (Figure 36, 3614) and one at the middle section which is smaller in size.  If Applicant intends for the first polygonal shape to have a different shape from the second polygonal shape, then such feature is new matter for not being supported in the present specification as discussed in paragraph 4 above, i.e. the rejection under 35 USC 112, first paragraph.  Therefore, this argument is moot because it is based on a new matter.  The rejection to claim 20 is hereby maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        

December 16, 2022